FILED
                                                                     Apr 30 2020, 7:17 am

                                                                         CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court




ATTORNEYS FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Ryan Sullivan                                               Curtis T. Hill, Jr.
Andrew Dutkanych, III                                       Attorney General of Indiana
Biesecker Dutkanych & Macer, LLC
Indianapolis, Indiana                                       Abigail R. Recker
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Pamela Bowling,                                             April 30, 2020
Appellant-Plaintiff,                                        Court of Appeals Case No.
                                                            19A-CT-1920
        v.                                                  Appeal from the Marion Superior
                                                            Court
State of Indiana,                                           The Honorable Marc Rothenberg,
Britni Saunders,                                            Judge
                                                            Trial Court Cause No.
Appellees-Defendants.
                                                            49D07-1901-CT-323



Brown, Judge.




Court of Appeals of Indiana | Opinion 19A-CT-1920 | April 30, 2020                           Page 1 of 5
[1]   Pamela Bowling appeals the dismissal of her complaint. We affirm.


                                           Facts and Procedural History

[2]   On January 3, 2019, Bowling filed a complaint and demand for jury trial

      against the State of Indiana and Britni Saunders, State Personnel Director, in

      her official capacity and in her individual capacity. According to the

      complaint, Bowling was hired “by the Defendant in the” Department of Child

      Services (“DCS”) and worked as a family case manager, her employment

      terminated on February 14, 2011, and she was hired by Indiana Professional

      Management Group (“IPMG”) as a case manager on June 3, 2013. 1

      Appellant’s Appendix Volume II at 9. As a case manager with IPMG, Bowling

      would review applications of disabled individuals for Indiana’s MedWaiver

      Program which required her to directly access the State’s Technology Interface.

      Bowling’s position required her to access individual records, submit 90-day and

      annual reports, complete and update yearly service plans, update billing and

      demographic records, create and monitor budgets, and submit and monitor

      complaints and concerns involving abuse, neglect and exploitation. The

      complaint also alleged IMPG was forced to terminate her employment because

      the State would not grant her a PeopleSoft ID to directly access the Technology

      Interface and, without such access, Bowling could not perform her duties as a

      case manager with IPMG. The State denied access to Bowling because she had




      1
          Bowling’s complaint does not define “Defendant” or specify if she is referring to the State or Saunders.


      Court of Appeals of Indiana | Opinion 19A-CT-1920 | April 30, 2020                                    Page 2 of 5
      been coded as not eligible for rehire in its database following her dismissal in

      2011. According to the complaint, the State did not provide any notice to

      Bowling that she was being designated as not eligible for rehire in its Peoplesoft

      database.


[3]   The complaint alleged Count I, violations of the Fourteenth Amendment; and

      Count II, blacklisting and a violation of Ind. Code §§ 22-5-3-1(a) and 22-5-3-2.

      Bowling requested the court to declare that the State blacklisted her and require

      it to remove her name from any list as not being eligible for rehire, grant her a

      PeopleSoft ID so she may access the State’s Technology Interface, enjoin the

      State from categorizing her or any other employee as not eligible for rehire

      without first providing that individual with notice and an opportunity to be

      heard, require that Saunders, in her individual capacity, pay damages to

      Bowling, and order the State to pay penal damages for its violation of Ind.

      Code § 22-5-3-1(a).


[4]   On March 14, 2019, the Defendants filed a motion to dismiss pursuant to Ind.

      Trial Rule 12(B)(6) and a memorandum of law. The Defendants argued that

      Bowling failed to allege a deprivation of a liberty interest under the Fourteenth

      Amendment and that she has no liberty interest to be rehired by the State or

      other quasi-governmental agencies. The Defendants also argued that Ind. Code

      § 22-5-3-2 does not apply to the State and the designation of not eligible for

      rehire cannot violate the blacklisting statutes. Bowling filed a response, and the

      State filed a reply. In June 2019, the court held a hearing on the motion to



      Court of Appeals of Indiana | Opinion 19A-CT-1920 | April 30, 2020         Page 3 of 5
      dismiss, 2 and on July 19, 2019, granted the motion and ordered the cause

      dismissed with prejudice.


                                                         Discussion

[5]   Bowling argues the Defendants deprived her of a liberty interest without

      procedural due process. She contends the Defendants deprived her of

      occupational liberty interest by categorizing her as not eligible for rehire

      without notice and an opportunity to be heard in violation of the Fourteenth

      Amendment. She asserts the State coded her as not being eligible for rehire

      without prior notice and that this information is freely available to every State

      department and agency and quasi-governmental agencies. She also asserts that

      the not eligible for rehire designation prevents her from working for any private

      employer who contracts with the State or requires access to the State’s

      PeopleSoft System, such as IPMG, which is essential to the occupation in

      which Bowling has been employed. She also asserts that the court erred by

      dismissing her claims under Ind. Code § 22-5-3-2.


[6]   In today’s companion case, Crouch v. State, No. 19A-CT-1910, we address

      similar arguments. With respect to Bowling’s § 1983 claims against the State

      and Saunders, in her official capacity, we affirm the dismissal of her complaint

      for the same reasons expressed in Crouch. As to Bowling’s § 1983 claim against

      Saunders in her individual capacity, we note the complaint does not assert




      2
          The record does not contain a transcript of this hearing.


      Court of Appeals of Indiana | Opinion 19A-CT-1920 | April 30, 2020             Page 4 of 5
      Bowling applied to any other jobs to which she was rejected on the basis of the

      designation of not being eligible for rehire, the designation in the State’s

      Peoplesoft database was ever made public, Saunders released the designation

      without her consent, or that the designation was erroneous or based on false

      charges. 3 Under the circumstances and in light of our analysis in Crouch, we

      cannot say that reversal is warranted. For the reasons expressed in Crouch, we

      affirm the dismissal of her complaint regarding Ind. Code § 22-5-3-2.


[7]   For the foregoing reasons, we affirm the court’s dismissal of Bowling’s

      complaint.


      Affirmed.


      Najam, J., and Kirsch, J., concur.




      3
       While Bowling’s complaint asked the trial court to “[g]rant [her] a PeopleSoft ID so that she may access the
      State’s Technology Interface,” Appellant’s Appendix Volume II at 12, the argument section in her initial brief
      does not mention a PeopleSoft ID and focuses on the designation of not being eligible for rehire. She does
      not develop an argument that the issuance of a PeopleSoft ID constituted or impacted her liberty interest and
      has waived the issue. See Ind. Appellate Rule 46(A)(8)(a) (argument must be supported by cogent reasoning
      and citations to authorities and the record); Loomis v. Ameritech Corp., 764 N.E.2d 658, 668 (Ind. Ct. App.
      2002) (argument waived for failure to provide cogent argument), reh’g denied, trans. denied.

      Court of Appeals of Indiana | Opinion 19A-CT-1920 | April 30, 2020                                Page 5 of 5